Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicants’ amendments filed on 2/2/2022 have been entered. Claims 1, 6-8, 15, 16 have been amended.  No claims have been canceled.  No claims have been added. Claims 1-16 are still pending in this application, with claims 1, 6-8, 15, and 16 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken in combination, fails to teach or fairly suggest receiving, by the one or more processors from a data management system, the patient data retrieved by the data management system from a facility system based on a user-facility index that maps the identifier associated with the user of the computing device to the facility system that the user is associated with as a healthcare provider, the data management system comprising a data cache module configured to selectively operate in a pass-through mode and a reposed mode to improve performance of retrieval of the patient data, the pass-through mode enabling real-time mode retrieval of the patient data from a plurality of data sources by using data identifiers and passing the patient data onward for responding to a user request, the reposed mode being used for the patient data that is updated in response to triggers, via a messaging protocol.
The prior art of record, taken in combination, fails to teach or fairly suggest a medical database system providing client access to a plurality of data sources that switches between two access modes depending on the state of the computing environment:
A pass-through mode which allows a client device assess to patient data from the data cache module, the cache module obtaining the patient data from the remote data management system at the time of the client device request, thus providing the latest patient data available in the remote data management system;
A reposed mode which allows a client device assess to patient data from the data cache module, where the data cache module obtains the patient data from the data cache module cache memory by obtaining the patient data from the remote data 
Wherein the reposed mode updates the patient data in the cache based on triggers from the remote data management system via a messaging protocol.

Regarding claim 6, in light of the allowance of claim 1, the medium in claim 6 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 6 is allowed for the same reasons as claim 1.

Regarding claim 7, in light of the allowance of claim 1, the system in claim 7 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 7 is allowed for the same reasons as claim 1.

Regarding claim 8, in light of the allowance of claim 1, the method in claim 8 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 8 is allowed for the same reasons as claim 1.

Regarding claim 15, in light of the allowance of claim 1, the medium in claim 15 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 15 is allowed for the same reasons as claim 1.

Regarding claim 16, in light of the allowance of claim 1, the system in claim 16 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 16 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613